Exhibit 10.8f

SIXTH AMENDMENT

OF

FMC TECHNOLOGIES, INC. SAVINGS AND INVESTMENT PLAN

WHEREAS, FMC Technologies, Inc. (the “Company”) maintains the FMC Technologies,
Inc. Savings and Investment Plan (the “Plan”);

WHEREAS, the Company now deems it necessary and desirable to amend the Plan to
conform with the provisions of the final regulations under Sections 401(k) and
401(m) of the Internal Revenue Code of 1986, as amended, issued by the Internal
Revenue Service on December 29, 2004; and

WHEREAS, this Sixth Amendment shall supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of the amendment;

NOW, THEREFORE, by virtue of the authority reserved to the Company by
Section 12.1 of the Plan, the Plan is hereby amended in the following respects:

1. Effective January 1, 2006, the first sentence of Section 3.11.2 contained in
Article III of the Plan is hereby amended and restated in its entirety to read
as follows:

The Excess Pre-Tax Contributions to be distributed to a Participant will be
adjusted for income or losses up to the date of the distribution of such Excess
Pre-Tax Contributions; however, such income or losses may be determined on a
date that is not more than 7 days before such distribution.

2. Effective January 1, 2006, the sixth sentence of Section 3.12.7 contained in
Article III of the Plan is hereby amended and restated in its entirety to read
as follows:

At all events, a corrective distribution of Excess Contributions must be made no
later than 12 months after the end of the Plan Year in which they arose, and
will be adjusted for income or losses up to the date of the distribution of such
Excess Contributions; however, such income or losses may be determined on a date
that is not more than 7 days before such distribution.



--------------------------------------------------------------------------------

3. Effective January 1, 2006, Section 3.12.8 is hereby added to Article III of
the Plan to read as follows:

3.12.8 For purposes of this Section 3.12, if a Highly Compensated Employee is a
Participant under two or more cash or deferred arrangements, all such cash or
deferred arrangements shall be treated as one cash or deferred arrangement for
the purpose of determining the Average Actual Deferral Percentage with respect
to such Highly Compensated Employee. However, if the cash or deferred
arrangements have different Plan Years, then all Pre-Tax Contributions made
during the Plan Year being tested under all such cash or deferred arrangements
shall be aggregated, without regard to the plan years of the other plans.
Notwithstanding the foregoing, plans that are not permitted to be aggregated
under Treas. Reg. section 1. 401(k) – 1(b)(4) are not required to be aggregated
for purposes of this Section 3.12.8.

4. Effective January 1, 2006, the fourth sentence of Section 3.13.7 contained in
Article III of the Plan is hereby amended and restated in its entirety to read
as follows:

At all events, a corrective distribution of Excess Aggregate Contributions must
be made no later than 12 months after the end of the Plan Year in which they
arose, and will be adjusted for income or losses up to the date of the
distribution of such Excess Aggregate Contributions; however, such income or
losses may be determined on a date that is not more than 7 days before such
distribution.

5. Effective January 1, 2006, Section 3.13.8 is hereby added to Article III of
the Plan to read as follows:

3.13.8 For purposes of this Section 3.13, if a Highly Compensated Employee is a
Participant under two or more cash or deferred arrangements, all such cash or
deferred arrangements shall be treated as one cash or deferred arrangement for
the purpose of determining the Average Actual Contribution Percentage with
respect to such Highly Compensated Employee. However, if the cash or deferred
arrangements have different Plan Years, then all After-Tax Contributions and
Company Contributions made during the Plan Year being tested under all such cash
or deferred arrangements shall be aggregated, without regard to the plan years
of the other plans.

6. Effective January 1, 2006, Section 5.3 is hereby added to Article V of the
Plan to read as follows:

5.3 Distribution of Amounts held in a Participant’s Pre-Tax Contribution
Account. Amounts held in a Participant’s Pre-Tax Contribution Account are not
distributable earlier than upon:

(1) the Participant’s severance from employment. Notwithstanding anything herein
to the contrary, a severance from employment shall not occur when an individual
changes status from an Eligible Employee to a Leased Employee;



--------------------------------------------------------------------------------

(2) the Participant’s death;

(3) the Participant’s Disability;

(4) the Participant’s attainment of age 59- 1/2;

(5) the proven financial hardship of the Participant as described in
Section 6.6.3; or

(6) the termination of the Plan without the “employer” maintaining an
“alternative defined contribution plan” at any time during the period beginning
on the date of plan termination and ending 12 months after all assets have been
distributed from the Plan. Such a distribution must be made in a “lump sum.” For
purposes of this Section, the terms “employer,” “alternative defined
contribution plan,” and “lump sum” are as defined under Treasury Regulation
Section 1.401(k)-1(d)(4).

7. Effective January 1, 2006, Section 6.6.3 contained in Article VI of the Plan
is hereby amended and restated in its entirety to read as follows:

6.6.3 An active Participant may make a hardship withdrawal from his or her
Pre-Tax Contribution Account if he or she demonstrates to the Administrator that
the withdrawal is necessary to satisfy the Participant’s immediate and financial
need. A hardship withdrawal cannot exceed 100% of such Participant’s Pre-Tax
Contribution Account (excluding adjustment for any income credited to such
Participant’s Pre-Tax Contribution Account) at the date of the withdrawal. In
addition, the minimum hardship withdrawal permitted is $500, or, if less, the
total amount of a Participant’s Pre-Tax Contribution Account (excluding
adjustment for any income credited to such Participant’s Pre-Tax Contribution
Account) at the date of withdrawal.

(a) A distribution is on account of an immediate and heavy financial need if it
is for:

(1) Expenses for (or necessary to obtain) medical care that would be deductible
under Code Section 213(d) (determined without regard to whether the expenses
exceed 7.5% of adjusted gross income);

(2) Costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);



--------------------------------------------------------------------------------

(3) Payment of tuition, related educational fees and room and board expenses for
up to the next 12 months of post-secondary education for the Participant, the
Participant’s spouse, children or dependents (as defined in Code Section 152,
determined without regard to Code Sections 152(b)(1), 152(b)(2) and
152(d)(1)(B));

(4) Payments necessary to prevent the Participant’s eviction from his or her
principal residence, or foreclosure on the mortgage on the Participant’s
principal residence;

(5) Payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents (as defined in Code Section 152,
determined without regard to Code Section 152(d)(1)(B));

(6) Legal expenses incurred by the Participant in obtaining a divorce;

(7) Expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty loss deduction under Code Section 165
(determined without regard to whether the loss exceeds 10% of adjusted gross
income);

(8) Expenses incurred by the Participant in remedying an uninsured property
loss;

(9) Expenses incurred by the Participant in adopting or attempting to adopt a
child;

(10) Emergency expenses of the Participant in personal bankruptcy; or

(11) Other expenses deemed by the Administrator to constitute an immediate and
heavy financial need and formally adopted under the rules of the Administrator
as eligible for a hardship withdrawal.

(b) In the event that the Administrator determines that a Participant has an
immediate and heavy financial need in accordance with Section 6.6.3(a), a
hardship withdrawal may be made from the Plan only if the amount of such
distribution is considered as necessary to satisfy such immediate and heavy
financial need of the Participant pursuant to the following standards:

(1) The distribution is not in excess of the amount of the immediate and heavy
financial need (including amounts necessary to pay any federal, state or local
income taxes or penalties reasonably anticipated to result from the
distribution), and

(2) The Participant makes a representation (made in writing or such other form
as may be prescribed the Commissioner of the Internal Revenue



--------------------------------------------------------------------------------

Service), unless the Employer has actual knowledge to the contrary, that such
immediate and heavy financial need cannot reasonably be relieved (i) through
reimbursement or compensation by insurance or otherwise; (ii) by liquidation of
the Participant’s assets, (iii) by cessation of Pre-Tax Contributions under the
Plan; (iv) by other currently available distributions (including distribution of
ESOP dividends under Code Section 404(k)) and nontaxable (at the time of the
loan) loans, under plans maintained by the Participating Employer or any other
employer; or (v) by borrowing from commercial sources on reasonably commercial
terms in an amount sufficient to satisfy the need.

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this 30th day of January, 2008.

 

FMC Technologies, Inc. By:  

/s/ Maryann Seaman

Vice President Administration